DETAILED ACTION
This is the initial Office action for application SN 16/831,119 having an effective date of 26 March 2020.  An amendment to the claims was filed on 03 March 2022.  Claims 1-19 and 21-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 and 21 (Group I) in the reply filed on 03 March 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elseifi et al (US 2014/0299018).
Elseifi et al [“Elseifi”] disclose a method for recycling asphalt roofing shingles and incorporating them into hot mix asphalt for use in applications such as asphalt pavement construction [0020].  Elseifi discloses that unlike previous methods, the asphalt from ground shingles is mixed with and becomes an integral component of the asphalt binder, instead of acting primarily as part of the aggregate.  The asphalt content of the shingles mixes with heated asphalt binder to produce a single asphalt phase, and the asphalt from the shingles acts as asphalt in the final composite [0020].  The examiner is of the position that the single asphalt phase disclosed in Elseifi does not differ from the claimed hybrid crude oil.  
Elseifi discloses that ground asphalt waste material is mixed with virgin asphalt binder which is heated, e.g., to a temperature of approximately 180°C.  Then the ground asphalt waste material is blended into the virgin binder at a rate of about 10% to about 40% by weight of the binder at a blending temperature ranging from about 180°C to about 200°C [0021].   
  Elseifi discloses that the process provides better control of the chemical and physical properties of the modified asphalt binder [0023].  Elseifi teaches that optimal shingle content actually improves the high temperature performance of the modified binder as compared to unmodified binder, without adversely affecting low temperature performance.  Elseifi teaches that the fibrous shingle base (organic or fiberglass) also contains fibers that can enhance the performance of asphalt mixtures.  The fibers mix better with the composite than has been the case in prior methods [0023].  


Claim Rejections - 35 USC § 103
Claims 1-5 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al (US 10,214,617).
Bruns et al [“Bruns”] relates to a composition, system and method for dissolving tire rubber in asphalt or oils by heating the mixture.  COL.1, L12-16.   
Bruns discloses that the method includes receiving an asphalt compound and heating the asphalt compound to approximately 320°F to 420°F.  The method proceeds to add a tire rubber compound to the asphalt compound wherein the asphalt compound and the tire rubber compound are mixed for about 5-240 minutes.  The dissolved rubber compound is generated by heating a mixture of the asphalt compound and the tire rubber to about 525°F to 700°F, and then cooled.  COL.2, L51-60.   Bruns discloses that asphalt is a constituent of most crude petroleum and is composed of asphaltenes and maltenes. COL.4, L38-48.   The claimed “petroleum-containing material” includes asphalt (specification [0021]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
May 12, 2022